Levc,rlcz Case:     ..t - J oVrn
                1:21-cv-01977
          L-crnrr.                O c,r
                              Document #: 9 Filed: 06/23/21 Page 1 of 2 PageID #:38
C--,.,,o      rJc, Z\,   L\q-71                                           RECEIVED
  'ffi:ur.        0A arn i c\n   9   Vrqh
                                                      a^&             Ar-e^d.eQ*0pf%mh,tr*^E
                                              ',t*.^)e))
E\"$e*"ne-^Fo Cc\q'*^                                                        THOMAS 6.          BRUTON _
                                                                          CLERK, U.S. DISTRICT COURT
Pq.t I, €"c<zc<itr() {:-orc -e-
  u T r,)or3 G fl EEflh 5L{ C \ 5, ,Nenl"rocf\n ol
   lhA ov,rlsic\p-- rnq\\ of?c\ ^e+rircFq- or'1
    A..i,\ ffi .nP *)\ran t{ ofCr.ar Grrioa-,                                                   a


    +.{ .fo l-hp                      npq.L.,r^,.rt    t ., "['on\      r.i\"rp'r'\
    +Ur.l orrf\tp !\na*r rrovn# \o*o* w\Q- onctr
    s "{l"I '( itn
                   ^oi| t^ lltt i to L,nr 61*!s;1n" \ hr.,*^
                                                         t/
                                                             {o
    v;a[h ,utlh U^o oo\ice                   ou{rsic\C-,
    av\A $ha^ +\^o rr\\c e o0"lE\oere
                          \
                                    l]ioers  anA vwtL- a.#
    ftrrJ-.iid.e- , 1,,     \oe- W'ter.-l q'(W,And wre- b/xr
                                 xo     no\
    +-t^P r-rcs'tr qnnA lY,p th,ro\ S ti         \qz-er vwte-
     0or \^o r€ash\A, Tf,8 i;-^e f
                                        \
                                                    h.L /^(J "b'1)f, ,t,tl ngck zn,t)
       iAn.i,r \r o . [- ^n) \ r., , lI u. uJL (] e          tD y,.t|. rl1-ern) 6{,,ru
                                                                  i

          J
                     1;,,, kt4 e- 0a{&L^"'o) r'r c ct<vv:. (2 + ( ,.i.,^ tuf<z*'o^)
                                        i


     it'Ois r il'

     a,1,,) .*1n., ,.i(rrr,. ,)rho* h*ofre,.e) 5r> lue ot1ro, ex,riair€)                            I
    .h\L .{qo:{ q, ,)o ,C 'f,e "i, li . The oi(,((.,-s rx,) o**w-
    @->.( a9<; ..v(2 (-:o {&- aartn (.{- {v1C , l{.+ur. ttv^.k- de., a l rrhie)
              ,,r(r(' +r, o qror) ui\
                                      ,L) a-.L*) rn1€ \<r, vrvr I o{^ ?'/t^''*\ -l-- .ol)
    t^^6,>
                          - )
                 ffi                    2-" *t    [ .-c k rrc rY
  ",,,o.'{
          {,,J l,'le 'i:       u-la> .' 'U c>n rrfng 1.,u.14) , (he-- offi'ce,{S
  t), o cp ) k,,^\., , {fg .,r4 \/ns- u t'r) rv fe(.r<) ,/v\(? , The,', l\e
                                                             ,r
                                                                                                              "t
  \o
     1- ." ) v&<u \ur 4Vo c-rWa\ , nCo,n'A Vo rrl. ,/AL +<) fne
   I                           \
   L,n{ rrQ   <-"la ho,/l lhp., {^l <"\u cr".^re l'tc-) v\Q.     Latre-r un,
    \r'                                         \,
     r\       .* (2;   vvto,r.,kh"     \et*rl     'Yv<z .t   J*f-oo   ,cr) '(lrA      r-   Lr   Ay'b e   \   al6 ,tt'ntl
    fr1<r.
         *+-                                  t                   f
               tnQ- arrtre{9 \r/\roly<;l u-rar-2- fi^rt,2{.a- ?..',.r, ,ELa:r
                                                             '..vr)
               \.t-o a L:' 15 7iT^ E-...,belorwfu- \* -.;;          fq^ r)an 9,,
               )*;,. Zg3 C{Acev- hrobe)o is fure on C -*-liro t<z<) ,*"@. '
21-cv-01977 Document #: 9 Filed: 06/23/21 Page 2 of 13
                                                    2 Pag
                                                         F\-J
                                                         k"rJ                              J


                   8s                                   is
                                                        c'\ni
                                                       \-C                              f-

                  ss
                  8=                                    =(-:c
                                                        I F j.
                                                                                       \

                  -\
                    -E
                 <b:E::
                                                        s-{\}
                   *-:                                  F.]         JI
                                                        t)                         6.
                                                        RF;
                                                                                  /s

                                           Jo'                                     +
     (Il
     u                                                                              \.)
                           ('R
     sl
     r:l                                                                               0
     ,l-r
      I
      I
                       o P \)E                                                             rl


                       ?;                                                          o
                       t/
     nr
     It
     :::
     II
                                                                               Ln
                                   -"ir;
     .:'.              n                                                       Ni
     u!
     ril               ho
                       .                         ,T\                           t^,
                  t4OV[-r^,
                        rn [-l
                                           o
                                           c*     \_
                                                                               $r
                                                                                   -s

                   (- \-l
                      ^=roj                       \
                   I ,t -l-                      A-          ,--i           1,.    I
                      n)r     p
                                                             'J             i,r,i

                   0l-J    Y a\)                             U              i::
                   C
                   t)\
                        u- ,1
                        Y) 'v a\
                           rir .+
                                                             L..            flt

                   h   )        +                            ^,
                                                             i*1
                                                                            iEi
                                                                            l$;

                  Art,/\
                    \l
                       -\
                                                             1S
                            V\                                              i:+
                            -i
                            -\.
                                                 ?

                                                 S-
                                                             ..i,
                                                             .il;I
                                                                            !:1
                                                                            ii:_i


                                                 Vr                         :i.l




                                                 o
                                                 ;,
                                                                         .\\
                                                                         )Ji
                                                 .P
                \lc\                             -r
                                                                         .ti
                                                                         {ii
                 \r\
                 )b
                                                                         ?+*ii,'




                                                 1                       ffi
